UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 98-6447



STANLEY GORDON GOODE, JR.,

                                            Plaintiff - Appellant,

          versus


RONALD JONES, Superintendent, Piedmont Correc-
tional Institute; MICHAEL F. EASLEY, Attorney
General of the State of North Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-96-412-3-MU)


Submitted:   May 14, 1998                   Decided:   June 3, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanley Gordon Goode, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny Appel-

lant's motion for a certificate of appealability and dismiss the
appeal on the reasoning of the district court. Goode v. Jones, No.
CA-96-412-3-MU (W.D.N.C. Mar. 5, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2